Case 8:20-cv-01973-JLS-DFM Document 111 Filed 08/13/21 Page 1 of 1 Page ID #:3046




                                 UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


       CLIFFORD ROSEN ET AL                           CASE NO. 8:20-cv-01973-JLS-DFM

       V.                                             ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION OF UNITED
       URBAN COMMONS, LLC ET AL.                      STATES MAGISTRATE JUDGE




              Pursuant to 28 U.S.C. § 636, the Court has reviewed the parties’ papers and all the
       records and files herein, along with the Report and Recommendation of the assigned
       United States Magistrate Judge. No objections to the Report and Recommendation were
       filed, and the deadline for filing such objections has passed. The Court accepts the
       findings, conclusions, and recommendations of the United States Magistrate Judge.
              IT IS THEREFORE ORDERED that Plaintiffs’ motion for contempt is denied.


       DATED: August 13, 2021
                                          _________________________________________
                                          HON. JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
